Citation Nr: 1016325	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for tinea cruris.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which 
continued a noncompensable evaluation for tinea cruris.  
Jurisdiction over this case was subsequently returned to the 
RO in Newark, New Jersey.

In January 2008, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

When this case was before the Board in October 2008, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.

The issues of increased evaluations for peripheral neuropathy 
of the left and right lower extremities have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

The Veteran failed to report, without good cause, for a 
scheduled January 2010 VA examination, which was deemed 
necessary to determine the current severity of his tinea 
cruris; notice of such examination was sent to the Veteran at 
his address of record.





CONCLUSION OF LAW

Entitlement to a compensable evaluation for tinea cruris is 
denied, based on a failure to report for examination.  38 
C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
VCAA notice is not required because the issue presented is 
solely one of statutory interpretation and/or the claim is 
barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

II.  Analysis

The Veteran claims that a compensable rating should be 
assigned for tinea cruris.  The Veteran is currently assigned 
a noncompensable evaluation.  The Veteran's tinea cruris has 
been evaluated by the RO under 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 and 7813.   The evidence during the appeal period 
shows that the Veteran has a recurrent skin disability.  

Under Diagnostic Code 7806, dermatitis or eczema, a zero 
percent evaluation contemplates less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801-7805), depending upon the predominant 
disability.  In this regard, the Board notes that as of 
October 23, 2008, revised provisions for evaluating scars 
were enacted.  This new regulation, however, indicates that 
the revised provisions are applicable only to claims received 
on or after October 23, 2008.  Accordingly, these revisions 
do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 
23. 2008).  Rather, the Veteran's claim will be considered 
solely under the criteria effective as of the date of the 
claim.

Under Diagnostic Code 7813, dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris) is rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801-7804); or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  

A VA record shows that the Veteran was treated with Camphor, 
Menthol and Emol lotion for a skin problem in July 2002. 

A March 2003 VA treatment records notes that the Veteran had 
peeling on both hands and feet.  He was sent to the 
dermatology clinic for further treatment.  

Shortly thereafter, the Veteran was afforded a VA skin 
examination in May 2003.  The Veteran reported having itching 
in the groin area since service.  Upon examination, there was 
lichenification of the pubic area around the base of the 
penis, but no active lesion of tinea cruris at the time of 
examination.  The examiner diagnosed the Veteran with lichen 
simplex chronicus of the pubic area with no active lesion of 
tinea cruris at the time of examination.  

In December 2003, the Veteran was afforded another VA skin 
examination.  The Veteran reported skin problems since 
service.  He noted that he had dermatitis in the groin area 
which caused itching.  The Veteran also reported that he gets 
rashes all over the body, including on his knee, neck, back 
and groin due to sweating and rubbing of the thighs.  He 
noted that he was treated with phisohex and topical cream in 
the past and is currently being treated with mentholated 
cream.  He stated that he gets rashes off and on.  The 
Veteran also noted that he was treated for foot fungus during 
service.  The examiner noted that a July 2002 VA treatment 
records showed treatment for a rash.  Upon examination, the 
Veteran had a scar over the sternal area with no evidence of 
excoriation, skin ulceration, or any erythema or signs of 
inflammation.  There was no active dermatitis.  The Veteran 
told that examiner that he had refused any injectable 
medication and has preferred to use topical cream temovate 
twice a day.  Upon examination, the Veteran's legs were dry 
with scaly skin, but there was no evidence of any tinea 
corporis.  The right foot second toenail had distal subungual 
hyperkeratosis noted.  Other toenails were normal.  The 
Veteran was currently on Fungoid Tincture for the 
onychoycosis.  There was lichenification of the pubic area 
around the base of the penis.  There was no active lesion of 
tinea cruris at the present time.  There was also no 
ulceration, no active dermatitis at the present time.  He was 
diagnosed with lichen simplex chronicus of pubic area, no 
active tinea cruris at the present time, hypertrophic scar as 
described which is nontender on palpation, xerosis of the 
distal legs and onychomycosis of the right second toenail and 
tinea pedis between the toes.  

In January 2005, the Veteran was diagnosed with dermatitis of 
unknown origin.

In March 2005, the Veteran was afforded a scar examination to 
evaluate a scar on the right knee.  This disability has been 
evaluated separately by the RO and the examination does not 
discuss any information regarding the Veteran's skin 
disability.  

In a June 2006, the Veteran was afforded a VA skin 
examination.  The Veteran reported developing a rash in the 
groin area and all over his body, including the head, neck, 
back arms and legs in 1970.  He states that he still has 
flare-ups two to three times a month where has an itchy rash 
all over the body and peeling in the groin and on his hands.  
He reported using topically cream for treatment.  He has also 
been prescribed hydroxyzine (an antihistamine) for the 
itching.  Upon examination, there was mild scaling and 
xerosis of the skin over the medial thighs and calves.  There 
was mild scaling over the palms and elbow areas on the upper 
arms and proximal forearms.  There was moderate to severe 
scaling and xerosis on both feet.  Dorsum of the feet were 
spared.  The right second toenail was thickened and had 
extensive subungual debris and discoloration and lysis.  
There was no evidence of tinea pedis.  There was whitish 
scale mild to moderate in the groin area with erythema 
present.   There was no skin problem noted on the face and 
neck.  The diagnosis was tinea cruris (dermatophytosis).  The 
total body surface area involved by this condition was less 
than one percent and there was no exposed body surface area 
that was involved.  The tinea cruris was stable, and there 
was no gross disfigurement.  He was also diagnosed with 
onychomycosis of the right second toenail.  The total body 
surface area involved by this condition is 0.1 percent with 
no exposed body surface area involved.  The physician also 
noted that he had xerosis (dry skin) of his upper and lower 
extremities.  The total body surface area involved by this 
condition was 5 percent.  There was no exposed body surface 
area involved by this condition.  

A June 2006 VA treatment records notes that the Veteran has 
xerosis and onychomycosis of the toenail.  His tinea cruris 
has been stable.  

During the January 2008 Board hearing, the Veteran testified 
that he has taken cortisone pills for his skin disability.  
He also stated that he had used creams to treat his skin 
problems.

Several VA treatment records and medication list note that 
the Veteran has been treated with topical therapy for his 
skin conditions.

In reviewing the above evidence, the Board finds that the 
Veteran's tinea cruris is stable and involves less than 5 
percent of the entire body surface which is consistent with 
the criteria for a noncompensable evaluation, with no 
indication of at least 5 percent the entire body or exposed 
areas affected or systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  During the appeal period, he 
has also been diagnosed with onychomycosis of the right 
second toenail.  The total body surface area involved by this 
condition is 0.1 percent with no exposed body surface area 
involved.  Therefore, even if the Board were to consider this 
disability as part of his service-connected tinea cruris, 
there is no indication of at least 5 percent of the entire 
body or exposed area affected by the condition.  In addition, 
the June 2006 examiner noted that the Veteran had xerosis or 
dry skin on 5 percent of his body surface.  There is no 
indication that his dry skin is due to his tinea cruris.  
During the hearing, the Veteran testified that he was unsure 
but that he thought that he has taken corticosteroids for his 
skin disability in the past.  There is no objective medical 
evidence showing corticosteroids treatment during the period 
on appeal.  Furthermore, the Veteran reported during June 
2006 VA examination that he had been prescribed an 
antihistamine for symptoms of itching due to his skin 
disability.  There is accordingly no basis for a current 
compensable evaluation.

The Board has considered other diagnostic codes, but has not 
find that a compensable disability is warranted under any 
other diagnostic code.

Regulations provide that in connection with a claim for 
increased evaluation, when entitlement to the benefit sought 
cannot be determined without a VA examination and a claimant 
fails to report for such examination without a showing of 
good cause, "the claim shall be denied."  38 C.F.R. § 
3.655(b).

In October 2008, the Board remanded the issue of entitlement 
to a compensable evaluation for tinea cruris.  Since the 
Veteran testified at the January 2008 hearing that he was 
receiving continuous treatment, including oral 
corticosteroids, for his tinea cruris in the way of 
medication and that he experiences itching in other areas of 
his body due to his disability, the Board found that an 
examination was necessary to assess the current level of 
impairment.  

Following the Board remand, the Appeals Management Center 
(AMC) sent the Veteran a letter to his current address 
explaining that a VA medical facility nearest to the Veteran 
would be scheduling him for an examination.  The AMC notified 
the Veteran that if the Veteran, without good cause, failed 
to report for an examination or reexamination, the claim 
would be rated based on the evidence of record, or even 
denied.  

An examination was scheduled for January 6, 2010.  A December 
2009 letter was sent to the Veteran at this address of record 
explaining the date and place of the examination.  

Documentation of record shows that the examination was 
cancelled due to failure to report.  No correspondence or 
other communication has been received from the Veteran 
offering an explanation or showing of good cause for this 
failure to report, nor has any request to reschedule the 
examination been received.  

In light of the Veteran's unexcused failure to report for a 
necessary, scheduled VA examination in connection with a 
claim for increased evaluation, the claim must be denied as a 
matter of law.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to compensable evaluation for residuals of tinea 
cruris is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


